Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 21, 2018

                                      No. 04-18-00068-CV

                         IN THE INTEREST OF N.J.T. AND V.G.T.,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00721
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order
appellant’s brief due April 9, 2018. This is an accelerated appeal of an order in a suit for
termination of the parent-child relationship that must be disposed of by this court within
180 days of the date the notice of appeal was filed in the trial court. See TEX. R. JUD.
ADMIN. 6.2. Because of the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court